Citation Nr: 0026716	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran, who died March 1993, had over sixteen years of 
active service, and was separated from service in July 1961.  
The appellant in this matter is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded this case in March 1997.


REMAND

The Board remanded this case in March 1997 in order to obtain 
the veteran's unassociated inactive XC- folder which 
contained his service medical records as well as his VA 
records since at least 1962.  Upon remand, the RO has 
documented its reasonably exhaustive search for the inactive 
XC- folder, to include contacting the National Archives and 
Records Administration, but the folder is presumably lost.  
For this reason, the Board requires that further steps be 
taken by the RO to supplement the medical record now in the 
claims file.  To do so, the RO should obtain all of the 
veteran's VA medical records dated from his service 
separation in July 1961 through 1986, as well as the 
veteran's treatment records from Paul M. Toce Jr., M.D.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment 
records are deemed to be within the constructive possession 
of VA although not within the claims folder).

Additionally, subsequent to the Board's remand order dated in 
March 1997, the Court of Appeals for Veterans Claims (Court) 
issued a decision which noted that, in a case where service 
connection for cause of death is denied and the veteran had a 
totally disabling service connected condition at the time of 
his death, the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 is reasonably raised.  Carpenter (Angeline) 
v. West, 11 Vet.App. 140, 146-47 (1998).  At the time of his 
death, the veteran was in receipt of total disability 
evaluation due to his service connected disabilities.  Thus, 
upon remand, the RO must also address the issue of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  With respect whether to apply the old or 
the recently revised 38 C.F.R. § 3.22(a), the attention of 
the RO is directed to Karnas v. Derwinski, 1 Vet. App. 308 
(1991) and the discussion on the application of that 
regulation in Timberlake v. Gober, No. 96-1637, slip op. at 
19 (U.S. Vet.App. September 15, 2000). 

Accordingly, this case is again REMANDED for the following 
action:

1.  The RO should contact the appellant and ask 
her to clarify the veteran's dates and locations 
of VA treatment from the time of his separation 
from service through 1986.  The RO should then 
take the necessary steps to obtain such records, 
to include, if necessary, requesting them from the 
appropriate records repository. 

2.  The RO should take the necessary steps to 
obtain all records of the veteran's treatment from 
Dr. Toce.

3.  The appellant is hereby advised of her right to 
present any additional evidence or argument while the 
case is in remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

4.  When the requested development is completed, the RO 
should readjudicate the issues of entitlement to service 
connection for the cause of the veteran's death 
(entitlement to DIC pursuant to 38 U.S.C.A. § 1310) and 
of entitlement to Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.  The RO should also 
adjudicate the issue of entitlement to DIC  pursuant to 
38 U.S.C.A. § 1318.  In so doing, the RO should consider 
all of the evidence of record, to include any additional 
evidence obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



